DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-002414, filed on 01/112019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with ELCHERT SCOTT on 12/20/21. The application has been amended as follows:

1. (Currently amended) A non-transitory computer-readable recording medium storing a program that causes a computer to execute a process, the process comprising: 
comparing first data previously acquired from a data transmission source device and second data currently acquired from the data transmission source device to specify a difference portion of the second data as compared with the first data; 

transmitting, to the data transmission source device, a first hash value for each of the plurality of first blocks and information on the dividing position; and 
receiving, from the data transmission source device, [[the]] a second block corresponding to a second hash value different from the first hash value for each of the plurality of first blocks, among second blocks obtained by dividing third data held by the device based on the information on the dividing position, the third data is acquired by: 
when receiving the second blocks, receiving from the data transmission source device identification information indicating positions of the second blocks in the third data; and 
replacing a block at a position in the second data indicated by the identification information with a corresponding one of the second blocks.


5. (Currently amended) A data collection device comprising: 
a memory; and 
a processor coupled to the memory and configured to: 
compare first data previously acquired from a data transmission source device and second data currently acquired from the data transmission source device to specify a difference portion of the second data as compared with the first data;

divide the second data into a plurality of first blocks at the determined dividing position; 
transmit, to the data transmission source device, a first hash value for each of the plurality of first blocks and information on the dividing position;
receive, from the data transmission source device, [[the]] a second block corresponding to a second hash value different from the first hash value for each of the plurality of first blocks, among second blocks obtained by dividing third data held by the device based on the information on the dividing position; 
when receiving the second blocks, receive from the data transmission source device identification information indicating positions of the second blocks in the third data; and 
receive the third data by replacing a block at a position in the second data indicated by the identification information with a corresponding one of the second blocks.

6. (Currently amended) A data collection method executed by a processor included in a computer, the data collection method comprising; 
comparing first data previously acquired from a data transmission source device and second data currently acquired from the data transmission source device to specify a difference portion of the second data as compared with the first data; 

dividing the second data into a plurality of first blocks at the determined dividing position; 
transmitting, to the data transmission source device, a first hash value for each of the plurality of first blocks and information on the dividing position; and 
receiving, from the data transmission source device, [[the]] a second block corresponding to a second hash value different from the first hash value for each of the plurality of first blocks, among second blocks obtained by dividing third data held by the device based on the information on the dividing position, the third data is acquired by:
 when receiving the second blocks, receiving from the data transmission source device identification information indicating positions of the second blocks in the third data; and 
replacing a block at a position in the second data indicated by the identification information with a corresponding one of the second blocks.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, comparing first data previously acquired from a data transmission source device and second data currently acquired from the data transmission source device to specify a difference portion of the second data as compared with the first data; determining a dividing position of the second data so that the difference portion is made into a single block; dividing the second data into a plurality of first blocks at the determined dividing position; transmitting, to the data transmission source device, a first hash value for each of the plurality of first blocks and information on the dividing position; and receiving, from the data transmission source device, a second block corresponding to a second hash value different from the first hash value for each of the plurality of first blocks, among second blocks obtained by dividing third data held by the device based on the information on the dividing position, the third data is acquired by: 
when receiving the second blocks, receiving from the data transmission source device identification information indicating positions of the second blocks in the third data; and 
replacing a block at a position in the second data indicated by the identification information with a corresponding one of the second blocks.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498